           Case 2:18-cr-00384-TJS Document 44 Filed 10/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :         CRIMINAL ACTION
                                              :
               v.                             :
                                              :
ROBERT KEITH BABBITT                          :         NO. 18-384


                                         ORDER

      NOW, this 21st day of October, 2020, upon consideration of defendant’s

Emergency Application for Modification of Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) as a Result of COVID-19 (Document No. 32), and the government’s

response, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED as follows:

      1.       The term of imprisonment is reduced to TIME SERVED.

      2.       The order is stayed for no longer than fourteen days to permit the Probation

Office to verify defendant’s residence and/or establish a release plan, for the defendant

to make appropriate travel arrangements, and to ensure his safe release. The defendant

shall be released as soon as a residence is verified, a release plan is established,

appropriate travel arrangements are made, and it is safe for the defendant to travel. There

shall be no delay in ensuring travel arrangements are made. If more than fourteen days

are needed to make appropriate travel arrangements and ensure the defendant’s safe

release, the parties shall immediately notify the court and show cause why the stay should

be extended.
          Case 2:18-cr-00384-TJS Document 44 Filed 10/21/20 Page 2 of 2




     3.      The previously imposed conditions of supervised release shall remain

unchanged.



                                                     /s/ Timothy J. Savage
                                                  TIMOTHY J. SAVAGE, J.
